Name: Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 on Community veterinary regulations to be adopted by the Republic of San Marino
 Type: Decision
 Subject Matter: foodstuff;  agricultural activity;  agricultural policy;  animal product;  Europe
 Date Published: 1994-09-13

 Avis juridique important|21994D0913(01)Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 on Community veterinary regulations to be adopted by the Republic of San Marino Official Journal L 238 , 13/09/1994 P. 0025 - 0035DECISION No 1/94 OF THE EC-SAN MARINO COOPERATION COMMITTEE of 28 June 1994 on Community veterinary regulations to be adopted by the Republic of San Marino (94/598/EC)THE COOPERATION COMMITTEE, Having regard to the Interim Agreement on trade and customs union between the European Economic Community and the Republic of San Marino (1), hereinafter referred to as the 'Agreement`, and in particular Articles 5 (4) and 6 (1) thereof, Whereas, in accordance with the abovementioned provisions, at the time of entry into force of the Agreement with regard to trade and the customs union, the Republic of San Marino is to take over and apply the Community veterinary regulations where necessary for the proper functioning of the Agreement; whereas, in this context, it is necessary to specify which provisions are actually necessary and, where appropriate, the detailed rules for the application thereof in the Republic of San Marino; whereas the measures in question are those currently in force at any time in the Community; whereas such measures are to be applied by the Republic of San Marino with respect to the Member States of the Community and imports of animals and products from third countries into San Marino, HAS ADOPTED THE FOLLOWING DECISION: Article 1 The provisions of the acts listed in Annex I shall be adopted mutatis mutandis by the Republic of San Marino under the terms and taking account of the detailed rules of adaptation provided for in that list. The Cooperation Committee may amend the list in question, particularly in order to extend it to areas of the veterinary field which fall within the scope of Community law, in accordance with changes in the production or marketing activities of the Republic of San Marino in this specific field. Article 2 Where provisions of the acts listed in Annex I provide that a decision must, in certain cases, be taken by a Member State, such decision shall be taken by the authorities of the Republic of San Marino who shall immediately inform the Cooperation Committee. Article 3 The Republic of San Marino shall comply with Community provisions - other than those with financial implications - adopted pursuant to the acts listed in Annex I and in particular with Community safeguard measures adopted pursuant to Article 9 of Council Directive 89/662/EEC (2) and Article 10 of Council Directive 90/425/EEC (3). Article 4 Imports from third countries to San Marino must comply with the relevant requirements of the Directives listed in Annexes I and II to this Decision and with those laid down by Decisions adopted pursuant to those texts, in particular the Community safeguard measures adopted pursuant to Article 19 of Council Directive 90/675/EEC (4) and Article 18 of Council Directive 91/496/EEC (5). Article 5 This Decision shall apply from the first day of the month following that of its adoption by the Cooperation Committee. Done at San Marino, 28 June 1994. For the Cooperation Committee The President Serge ABOU ANNEX I LIST OF VETERINARY ACTS WHOSE PROVISIONS ARE TO BE ADOPTED BY THE REPUBLIC OF SAN MARINO I. Animal health A. Trade and placing on the market Bovine animals and swine 1. Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ No 121, 29. 7. 1964, p. 1977/64), as last amended by Commission Decision 94/178/EC (OJ No L 83, 26. 3. 1994, p. 54). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in Article 2 (o), the region or administrative area concerned shall be the whole territory of the Republic of San Marino; (b) in Annex B.12, the designated institute is that of the Republic of Italy; (c) in Annex C.A.9, the designated institute is that of the Republic of Italy; (d) in Annex F, the competent veterinarian is the 'Responsabile dei Servizi Veterinari`; (e) in Annex G, Chapter II, point A.2, the designated institute is that of the Republic of Italy. Sheep/goats 2. Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ No L 46, 19. 2. 1991, p. 19), as amended by Commission Decision 94/164/EC (OJ No L 74, 17. 3. 1994, p. 42). Equidae 3. Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ No L 224, 18. 8. 1990, p. 42), as last amended by Directive 92/36/EEC (OJ No L 157, 10. 6. 1992, p. 28). Detailed rules of adaptation For the purposes of this Decision, the competent veterinarian referred to in Annex C of the Directive is the 'Responsabile dei Servizi veterinari`. Other animals 4. Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ No L 268, 14. 9. 1992, p. 54). Fresh meat 5. Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ No L 302, 31. 12. 1972, p. 24), as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In the third indent, point 2 of the Annex, the abbreviation is: 'CE-RSM`. Poultrymeat 6. Council Directive 91/494/ECC of 26 June 1991 on animal health conditions governing intra-Commity trade in and imports from third countries of fresh poultrymeat (OJ No L 268, 24. 9. 1991, p. 35), as amended by Directive 93/121/EEC (OJ No L 340, 31. 12. 1993, p. 39). Meat products 7. Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (OJ No L 47, 21. 2. 1980, p. 4), as last amended by Directive 91/687/EEC (OJ No L 377, 31. 12. 1991, p. 16). B. Control measures Foot-and-mouth disease 8. Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (OJ No L 315, 26. 11. 1985, p. 11), as last amended by Commission Decision 92/380/EEC (OJ No L 198, 17. 7. 1992, p. 54). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex B, the laboratory is that designated by the Republic of Italy. 9. Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/511/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (OJ No L 224, 18. 8. 1990, p. 13). Classical swine fever 10. Council Directive 80/217/EEC introducing Community measures for the control of classsical swine fever (OJ No L 47, 21. 2. 1980, p. 11), as last amended by Decision 93/384/EEC (OJ No L 166, 8. 7. 1993, p. 34). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex II, the laboratory is that of the Republic of Italy. African horse sickness 11. Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (OJ No L 157, 10. 6. 1992, p. 19). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex I, point A, the laboratory is that of the Republic of Italy. Avian influenza 12. Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (OJ No L 167, 22. 6. 1992, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex IV, the laboratory is that of the Republic of Italy. Newcastle disease 13 Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ No L 260, 5. 9. 1992, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex IV, the laboratory is that of the Republic of Italy. Swine vesicular disease 14. Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ No L 62, 15. 3. 1993, p. 69). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: In Annex II.5, the laboratory is that of the Republic of Italy. C. Notification of diseases 15. Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (OJ No L 378, 31. 12. 1982, p. 58), as last amended by Commission Decision 92/450/EEC (OJ No L 248, 28. 8. 1992, p. 77). 16. Commission Decision 84/90/EEC of 3 February 1984 laying down the codified form for the notification of animal diseases pursuant to Council Directive 82/894/EEC (OJ No L 50, 21. 2. 1984, p. 10), as last amended by Decision 89/163/EEC (OJ No L 61, 4. 3. 1989, p. 49). 17. Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases (OJ No L 227, 21. 8. 1990, p. 39). Detailed rules of adaptation For the purposes of this Decision, the Republic of San Marino will use the arrangements for notification of animal diseases implemented in Italy for local health units by the veterinary services of the Republic of Italy. Information to the Republic of San Marino will be provided according to the same procedure. II. Public health Fresh meat 18. Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (OJ No 121, 29. 7. 1964, p. 2012/64) (consolidated version for Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 71)), as amended by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter XI.50 (a) of Annex I, the abbreviation for the Republic of San Marino is 'RSM`; (b) the second indent of Chapter XI.50 (a) of Annex I reads 'CE-RSM`. 19. Council Directive 91/498/EEC of July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (OJ No L 268, 24. 9. 1991, p. 105). Poultrymeat 20. Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat (OJ No L 55, 8. 3. 1971, p. 23), as last amended and updated by Directive 92/116/EEC (OJ No L 62, 15. 3. 1993, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter XII.66 (a) of Annex I, the abbreviation for the Repubic of San Marino is 'RSM`; (b) in the second indent of Chapter XII.66 (a) of Annex I, the abbreviation is 'CE-RSM` Meat products 21. Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (OJ No L 26, 31. 1. 1977, p. 85), as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter VI.4 (a) (i) of Annex A, the abbreviation for the Republic of San Marino is 'RSM`; (b) in the second indent of Chapter VI.4 (a) (i) and the second indent of Chapter VI.4 (a) (ii) of Annex A, the abbreviation is 'CE-RSM`. 22. Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on production and marketing of certain products of animal origin (OJ No L 62, 15. 3. 1993, p. 86). Meat in pieces 23. Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations and amending Directives 64/433/EEC, 71/118/EEC and 72/462/EEC (OJ No L 382, 31. 12. 1988, p. 3), as last amended by Directive 92/110/EEC (OJ No L 394, 31. 12. 1992, p. 26). Egg products 24. Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (OJ No L 212, 22. 7. 1989, p. 87), as last amended by Directive 91/684/EEC (OJ No L 376, 31. 12. 1991, p. 38). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter XI.1 (i) of the Annex, the abbreviation for the Republic of San Marino is 'RSM`; (b) in the second indent of Chapter XI.1 (i) of the Annex, the abbreviation is 'CE-RSM`. Hormones 25. Council Directive 81/602/EEC of 31 July 1981 concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ No L 222, 7. 8. 1981, p. 32). 26. Council Directive 85/358/EEC of 16 July 1985 supplementing Directive 81/602/EEC concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ No L 191, 23. 7. 1985, p. 46), as last amended by Directive 88/146/EEC (OJ No L 70, 16. 3. 1988, p. 16). 27. Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (OJ No L 70, 16. 3. 1988, p. 16). Residues 28. Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (OJ No L 275, 26. 9. 1986, p. 36). 29. Council Decision 90/218/EEC of 25 April 1990 concerning the administration of bovine somatotropin (BST) (OJ No L 116, 8. 5. 1990, p. 27), as last amended by Decision 92/98/EEC (OJ No L 333, 31. 12. 1993, p. 72). III. Mixed texts Milk 30. Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ No L 268, 14. 9. 1992, p. 1), as amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended a follows: (a) in the first indent of Chapter IV.A.3 (a) (i) of Annex C, the abbreviation for the Republic of San Marino is 'RSM`; (b) in the second indent of Chapter IV.A.3 (i) and the third indent of (ii) of Annex C, the abbreviation is 'CE-RSM`. 31. Council Directive 92/47/EEC of 16 June 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and placing on the market of milk and milk-based products (OJ No 268, 14. 9. 1992, p. 33). Animal waste and pathogens 32. Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedingstuffs of animal or fish origin and amending Directive 90/425/EEC (OJ No L 363, 27. 12. 1990, p. 51), as amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Medicated feedingstuffs 33. Council Directive 90/167/EEC of 26 March 1990 laying down the conditions governing the preparation, placing on the market and use of medicated feedingstuffs in the Community (OJ No L 92, 7. 4. 1990, p. 42). Farmed-game meat and rabbit meat 34. Council Directive 91/495/EEC of 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed-game meat (OJ No L 268, 24. 9. 1991, p. 41), as last amended by Directive 92/116/EEC (OJ No L 62, 5. 3. 1992, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter III.11.1 (a) of Annex I, the abbreviation for the Republic of San Marino is 'RSM`; (b) in the third indent of Chapter III.11.1 (a) of Annex I, the abbreviation is 'CE-RSM`. Wild-game meat 35. Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat (OJ No L 268, 14. 9. 1992, p. 35), as amended by Directive 92/116/EEC (OJ No L 62, 15. 3. 1993, p. 1). Detailed rules of adaptation For the purposes of this Decision, the Directive is amended as follows: (a) in the first indent of Chapter VII.2 (a) (i) of Annex I, the abbreviation for the Republic of San Marino is 'RSM`; (b) in the third indent of Chapter VII.2 (a) (i) of Annex I, the abbreviation is 'CE-RSM`. Other products ('catch-all` products) 36. Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ No L 62, 15. 3. 1993, p. 49). Zoonoses 37. Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (OJ No L 62, 15. 3. 1993, p. 38). Mutual assistance 38. Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ No L 351, 2. 12. 1989, p. 34). IV. Zootechnics Bovine animals 39. Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (OJ No L 206, 12. 8. 1977, p. 8), as last amended by Directive 91/174/EEC (OJ No L 85, 5. 4. 1991, p. 37). Swine 40. Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ No L 382, 31. 12. 1988, p. 36). Sheep and goats 41. Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ No L 153, 6. 6. 1989, p. 30). Equidae 42. Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing untra-Community trade in equidae (OJ No L 224, 18. 8. 1990, p. 55). 43. Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (OJ No L 224, 18. 8. 1990, p. 60). Purebred animals 44. Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of purebred animals and amending Directives 77/504/EEC and 90/425/EEC (OJ No L 85, 5. 4. 1991, p. 37). V. Intra-Community veterinary checks Live animals 45. Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ No L 224, 18. 8. 1990, p. 29), as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Products of animal origin 46. Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (OJ No L 395, 30. 12. 1989, p. 13), as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). VI. Animal protection Transport 47. Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (OJ No L 340, 11. 12. 1991, p. 17), as amended by Decision 92/438/EEC (OJ No L 243, 25. 8. 1992, p. 27). Slaughter 48. Council Directive 74/577/EEC of 18 November 1974 on stunning of animals before slaughter (OJ No L 316, 26. 11. 1974, p. 10). Livestock farming 49. Council Directive 88/166/EEC of 7 March 1988 complying with the judgment of the Court of Justice in Case 131/86 (annulment of Council Directive 86/113/EEC of 25 March 1986 laying down minimum standards for the protection of laying hens kept in battery cages (OJ No L 74, 19. 3. 1988, p. 83). 50. Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves (OJ No L 340, 11. 12. 1991, p. 28). 51. Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs (OJ No L 340, 11. 12. 1991, p. 33). ANNEX II LIST OF VETERINARY ACTS WHOSE PROVISIONS ON IMPORTS FROM THIRD COUNTRIES MUST, WHERE RELEVANT, BE COMPLIED WITH BY THE REPUBLIC OF SAN MARINO I. Animal health Poultry and hatching eggs 1. Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (OJ No L 303, 31. 10. 1990, p. 6), as last amended by Directive 93/120/EC (OJ No L 340, 31. 12. 1993, p. 35). Aquaculture 2. Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ No L 46, 19. 2. 1991, p. 1), as last amended by Directive 93/54/EEC (OJ No L 175, 19. 7. 1993, p. 34). Embryos of bovine animals 3. Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ No L 302, 19. 10. 1989, p. 1), as last amended by Commission Decision 94/113/EEC (OJ No L 53, 24. 2. 1994, p. 23). Semen and bovine animals 4. Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (OJ No L 194, 22. 7. 1988, p. 10), as last amended by Directive 93/60/EEC (OJ No L 186, 28. 7. 1993, p. 28). Semen of porcine animals 5. Council Directive 90/429/EEC of 26 June 1990 laying down animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ No L 224, 18. 8. 1990, p. 62), as last amended by Directive 93/60/EEC (OJ No L 186, 28. 7. 1993, p. 28). II. Public health Fishery products 6. Council Directive 91/493/EEC of 22 July 1991 laying down health conditions for the production and the placing on the market of fishery products (OJ No L 268, 24. 9. 1991, p. 15). 7. Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board vessels in accordance with Article 3 (1) (a) (i) of Directive 91/493/EEC (OJ No L 187, 7. 7. 1992, p. 41). Molluscs 8. Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (OJ No L 268, 24. 9. 1991, p. 1). Marine biotoxins 9. Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (OJ No L 166, 8. 7. 1993, p. 31). III. Specific provisions concerning imports of live animals and products Veterinary checks 10. Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (OJ No L 268, 24. 9. 1991, p. 56), as last amended by Decision 92/438/EEC (OJ No L 243, 13. 7. 1992, p. 27). 11. Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (OJ No L 373, 31. 12. 1990, p. 1), as last amended by Directive 92/118/EEC (OJ No L 62, 15. 3. 1993, p. 49). Provisions concerning third countries 12. Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (OJ No L 302, 31. 12. 1972, p. 28), as last amended by Regulation (EEC) No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13). Shift project 13. Council Decision 92/438/EEC of 13 July 1992 on computerization of veterinary import procedures (Shift Project), amending Directives 90/675/EEC, 91/496/EEC and 91/628/EEC, and repealing Decision 88/192/EEC (OJ No L 243, 25. 8. 1992, p. 27). Trichinae 14. Council Directive 77/96/EEC of 21 December 1977 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (OJ No L 26, 31. 1. 1977, p. 67), as last amended by Commission Directive 89/321/EEC (OJ No L 133, 17. 5. 1989, p. 33).